ALLOWABILITY NOTICE

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 03/23/2021 after final rejection of 11/30/2020 and advisory action of 03/03/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered. Claims 1, 5-8, and 12-14 are pending.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gap” must be shown and the reference number provided therefor.  No new matter should be entered.
In order to avoid abandonment of the application, applicant must make these above drawing changes.

Reasons for Allowance

Claims 1, 5-8, and 12-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
overall structure and functionality of the device as recited in the independent apparatus claims 1 and 8.
JP/2016-101080 to Kumai does not expressly or inherently disclose “a first end of the nonlinear resistance layer is in contact with the grounded tank, a gap, in which the nonlinear resistance layer is not provided on the creepage surface, is arranged between the conductor and a second end of the nonlinear resistance layer that is opposite to the first end, and the second end is uncovered”, as recited in amended independent claims 1 and 8. Claims 5-7 and 12-14 are patentable due to their dependence from claims 1 and 8, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835